 1

 2

 3

 4

 5

 6

 7
                                   UNITED STATES DISTRICT COURT
 8
                                  WESTERN DISTRICT OF WASHINGTON
                                            AT TACOMA
 9

10      DASMON TAIWIAN JONES,
                                                             CASE NO. 3:19-CV-05088-BHS-DWC
11                                Plaintiff,
                                                             ORDER TO FILE AMENDED
12                v.                                         COMPLAINT
13      PIERCE COUNTY JAIL,

14                                Defendant.

15
               Plaintiff Dasmon Taiwian Jones, proceeding pro se and in forma pauperis, filed this civil
16
     rights complaint under 42 U.S.C. § 1983. Having reviewed and screened Plaintiff’s Complaint
17
     under 28 U.S.C. § 1915A, the Court finds Plaintiff has failed to state a claim, but provides
18
     Plaintiff leave to file an amended pleading by March 18, 2019, to cure the deficiencies identified
19
     herein.
20
        I.        Background
21
               In the Complaint, Plaintiff alleges Defendant Pierce County Jail (“the Jail”) violated his
22
     Fourteenth Amendment due process rights by housing him in an isolated jail unit and placing
23
     him on phone restrictions. Dkt. 4.
24


     ORDER TO FILE AMENDED COMPLAINT - 1
 1      II.      Discussion

 2            Under the Prison Litigation Reform Act of 1995, the Court is required to screen

 3 complaints brought by prisoners seeking relief against a governmental entity or officer or

 4 employee of a governmental entity. 28 U.S.C. § 1915A(a). The Court must “dismiss the

 5 complaint, or any portion of the complaint, if the complaint: (1) is frivolous, malicious, or fails to

 6 state a claim upon which relief may be granted; or (2) seeks monetary relief from a defendant

 7 who is immune from such relief.” Id. at (b); 28 U.S.C. § 1915(e)(2); see Barren v. Harrington,

 8 152 F.3d 1193 (9th Cir. 1998).

 9            A. Personal Participation

10            In order to state a claim for relief under 42 U.S.C. § 1983, a plaintiff must show: (1) he

11 suffered a violation of rights protected by the Constitution or created by federal statute, and (2)

12 the violation was proximately caused by a person acting under color of state law. See Crumpton

13 v. Gates, 947 F.2d 1418, 1420 (9th Cir. 1991). The first step in a § 1983 claim is therefore to

14 identify the specific constitutional right allegedly infringed. Albright v. Oliver, 510 U.S. 266, 271

15 (1994).

16            To satisfy the second prong, a plaintiff must allege facts showing how individually

17 named defendants caused, or personally participated in causing, the harm alleged in the

18 complaint. See Leer v. Murphy, 844 F.2d 628, 633 (9th Cir. 1988); Arnold v. IBM, 637 F.2d 1350,

19 1355 (9th Cir. 1981). A person subjects another to a deprivation of a constitutional right when

20 committing an affirmative act, participating in another’s affirmative act, or omitting to perform an

21 act which is legally required. Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978). Sweeping

22 conclusory allegations against an official are insufficient to state a claim for relief. Leer, 844 F.2d

23 at 633. Further, a § 1983 suit cannot be based on vicarious liability alone, but must allege the

24


     ORDER TO FILE AMENDED COMPLAINT - 2
 1 defendant’s own conduct violated the plaintiff’s civil rights. City of Canton v. Harris, 489 U.S.

 2 378, 385-90 (1989).

 3          Here, Plaintiff provides vague, conclusory allegations that he is being denied due process

 4 because he has been housed in the isolation units at the Jail for 16 months without a means to be

 5 removed from the isolation units. See Dkt. 4, p. 3. Plaintiff names the Jail as the sole defendant

 6 in this action. See Dkt. 4. Plaintiff, however, fails to allege any wrong-doing by the Jail or allege

 7 how, specifically, the Jail’s actions violated his constitutional rights. Therefore, Plaintiff has

 8 failed to adequately explain what actions or inactions by the Jail resulted in the alleged

 9 constitutional violation. Plaintiff also fails to allege who placed him in the isolation unit and

10 restricted his phone access. See id. at p. 3. Plaintiff’s vague and conclusory allegations are

11 insufficient to show the Jail violated his constitutional rights. See Jones v. Community

12 Development Agency, 733 F.2d 646, 649 (9th Cir. 1984) (vague and mere conclusory allegations

13 unsupported by facts are not sufficient to state section 1983 claims).

14          If Plaintiff wishes to pursue this § 1983 action, he must provide a short, plain statement

15 naming individual defendants and explaining exactly what each defendant did or failed to do and

16 how the actions violated Plaintiff’s constitutional rights and caused him harm.

17          B. Improper Defendant

18          Defendant, the Jail, is also not a legal entity capable of being sued under § 1983. Rather,

19 Pierce County, a municipality, would be the proper defendant. See Monell v. New York City

20 Dept. of Social Services, 436 U.S. 658, 690, 98 S.Ct. 2018, 56 L.Ed.2d 611 (1978); Wright v.

21 Clark County Sheriff’s Office, 2016 WL 1643988, *2 (W.D. Wash. April 26, 2016). To set forth

22 a claim against a municipality, a plaintiff must show the defendant’s employees or agents acted

23 through an official custom, pattern, or policy permitting deliberate indifference to, or violating,

24 the plaintiff’s civil rights, or that the entity ratified the unlawful conduct. Id. at 690-91. A


     ORDER TO FILE AMENDED COMPLAINT - 3
 1 plaintiff must show (1) deprivation of a constitutional right; (2) the municipality has a policy; (3)

 2 the policy amounts to deliberate indifference to a plaintiff’s constitutional rights; and (4) the

 3 policy is the moving force behind the constitutional violation. See Oviatt v. Pearce, 954 F.3d

 4 1470, 1474 (9th Cir. 1992).

 5             Plaintiff has not named Pierce County as a defendant or alleged facts to show Pierce

 6 County is liable. See Dkt. 4. If Plaintiff seeks to sue Pierce County, he must name Pierce County

 7 as a defendant and allege facts sufficient to meet the required elements of a claim against a

 8 municipality and show Pierce County violated his constitutional rights.

 9      III.      Instruction to Plaintiff and the Clerk

10             If Plaintiff intends to pursue a § 1983 civil rights action in this Court, he must file an

11 amended complaint and within the amended complaint, he must write a short, plain statement

12 telling the Court: (1) the constitutional right Plaintiff believes was violated; (2) the name of the

13 person who violated the right; (3) exactly what the individual did or failed to do; (4) how the

14 action or inaction of the individual is connected to the violation of Plaintiff’s constitutional

15 rights; and (5) what specific injury Plaintiff suffered because of the individual’s conduct. See

16 Rizzo v. Goode, 423 U.S. 362, 371–72, 377 (1976). Each claim for relief must be simple,

17 concise, and direct.

18             Plaintiff shall present the amended complaint on the form provided by the Court. The

19 amended complaint must be legibly rewritten or retyped in its entirety, it should be an original

20 and not a copy, it should contain the same case number, and it may not incorporate any part of

21 the original complaint by reference. The amended complaint will act as a complete substitute for

22 any previously filed complaint, and not as a supplement. The Court will screen the amended

23

24


     ORDER TO FILE AMENDED COMPLAINT - 4
 1 complaint to determine whether it contains factual allegations linking each defendant to the

 2 alleged violations of Plaintiff’s rights.

 3          If Plaintiff fails to file an amended complaint or fails to adequately address the issues

 4 raised herein on or before March 18, 2019, the undersigned will recommend dismissal of this

 5 action as frivolous pursuant to 28 U.S.C. § 1915.

 6          The Clerk is directed to send Plaintiff the appropriate forms for filing a 42 U.S.C. § 1983

 7 civil rights complaint and for service. The Clerk is further directed to send copies of this Order

 8 and Pro Se Instruction Sheet to Plaintiff.

 9          Dated this 14th day of February, 2019.


                                                          A
10

11
                                                          David W. Christel
12                                                        United States Magistrate Judge

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER TO FILE AMENDED COMPLAINT - 5
